Citation Nr: 1147303	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-04 224	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a fire injury to the lungs, other than the Veteran's already service connected asbestos related lung disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964.

This matter comes before the Board of Veterans' Appeal (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, after filing a timely notice of disagreement, the filing of a timely Substance Appeal may not be needed to perfect an appeal, if the RO has treated the appeal as timely).  Jurisdiction over the appeal currently resides with the RO in Phoenix, Arizona.  


FINDING OF FACT

The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with residuals of a fire injury to the lungs, other than his already service connected asbestos related lung disease, at any time during the pendency of the appeal.


CONCLUSION OF LAW

Residuals of a fire injury to the lungs, other than the Veteran's already service connected asbestos related lung disease, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in October 2003, March 2006, November 2006, March 2009, and August 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the August 2004 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the December 2010 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board also finds that even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Social Security Administration (SSA), Riverdale Behavioral Center, LifeSkills, Inc., as well as from the Nashville, Bowling Green, and Phoenix VA Medical Centers.  The RO in an attempt to verify the Veteran's claims regarding helping to fight a fire on the U.S.S. Independence at some time from November 1961 to August 1962 also obtained a summary of the deck logs for the U.S.S. Independence for this time period. 

The record also shows that the Veteran was provided VA examinations in June 2007 and September 2009.  Moreover, the Board finds that the September 2009 VA examination is adequate to adjudicate the claim because the examiner reviewed the claims file and, after an examination of the claimant, provided an opinion as to the diagnosis and origins of his lung disorders which opinion is supported by citation to relevant evidence in the record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends that while helping to fight a fire on the U.S.S. Independence at sometime between November 1961 and August 1962 he ran out of oxygen when his equipment failed, he passed out, and he suffered permanent damage to his lungs from the heat and smoke as well as the aerosolized asbestos that he inhaled before he was carried to safety.  He therefore claims that he is entitled to service connection for these other chronic lung disorders caused by the fire in addition to his already service connected asbestos related lung diseases.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of residuals of a fire injury to the lungs, other than his already service connected asbestos related lung disease, at any time during the pendency of his appeal.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; McClain, supra.

In this regard, the Board notes that service personnel records show that the Veteran served on the U.S.S. Independence from at least May 1961 to April 1964 as a machinist.  Moreover, the summary of the November 1961 to August 1962 deck logs for the U.S.S. Independences show that fires occurred onboard the ship during every month between November 1961 and August 1962.  Furthermore, the record shows that the RO granted the Veteran service connection for posttraumatic stress disorder (PTSD) in November 2007 citing, in part, the fire incident aboard the U.S.S. Independence as his stressor.  Therefore, for the purpose of this decision, the Board will also concede that the Veteran was exposed to a fire while serving on the U.S.S. Independence from November 1961 to August 1962.

However, service treatment records, including the April 1964 separation examination, are negative for evidence of the Veteran being treated for any injury sustained in a fire, including an injury to his lungs caused by smoke inhalation or by the heat caused by fighting a fire.  The service treatment records are also negative for symptoms of or a diagnosis of any chronic lung disorder due to a fire injury.  In fact, the April 1964 separation examiner specifically opined that clinical evaluation of his lungs was normal.  

Moreover, while the post-service record documents the Veteran's complaints and treatment for various respiratory complaints, neither these treatment records nor the two VA respiratory examiners (see VA examinations dated in June 2007 and September 2009) show the claimant being diagnosed with a chronic lung disorder, other than his already service connected asbestos related lung disease, at any time during the pendency of the appeal.  In fact, not only do the post-service medical records not show the Veteran being diagnosed with a lung disorder that was opined to be a residual of the fire he helped fight while in the Navy, but many of the treatment records, as well as the September 2009 VA examiner, specifically opined that the Veteran's current lung disorders, seen on chest computerized tomography (CT) as small nodules and pleural plaques, were caused by his exposure to asbestos including during his time working as a machinist in the Navy.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Additionally, while the Veteran and his representative as lay persons are competent to report on the claimant's symptoms, such as coughing, because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of a chronic lung disability because such an opinion requires medical expertise which they do not have.  See Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, supra.  

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal, and the claimant does not have such a diagnosis despite being in a fire while serving on the U.S.S. Independence from November 1961 to August 1962 because the RO already granted him service connection for his only diagnosed lung disorder (asbestos related lung disease), the Board finds that entitlement to service connection for residuals of a fire injury to the lungs, other than his already service connected asbestos related lung disease, must be denied.  38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303(a); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

ORDER

Entitlement to service connection for residuals of a fire injury to the lungs, other than the Veteran's already service connected asbestos related lung disease, is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


